PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/724,282
Filing Date: 21 Dec 2019
Appellant(s): RingCentral, Inc.



__________________
Amir A. Tabarrok (Reg. No. 57,137)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/07/2021 Amir A. Tabarrok.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

Appellant argued:
Cited references fail to teach or suggest generating a score ... indicative of an importance of the electronic message to the sender ... [and] automatically flagging the electronic message based on the score prior to the transmission of the electronic message to the recipient of the electronic message; and transmitting the flagged electronic message to a recipient.
In response to Appellant’s argument, examiner submits that the combined references indeed teach “generating a score ... indicative of an importance of the electronic message to the sender ... [and] automatically flagging the electronic message based on the score prior to the transmission of the electronic message to the recipient of the electronic message; and transmitting the flagged electronic message to a recipient.” In particular, Sood reference which is directed to system for managing electronic communication comprising assigning prioritization score to each electronic communication (abstract). More specifically, system automatically assigns prioritization scores and categories to each of a plurality of communications, and arranges and displays the electronic communications accordingly (see Sood, ¶ [0009]). Each email is given a score on a priority scale by a prioritization engine, is assigned a priority and is color coded according to the score, and several messages are arranged and presented to the user in the order of their priority, which helps the users focus on their most important email and thus improves responsiveness, productivity and effectiveness (see Sood, ¶ [0036]). Similarly, Lock reference discloses A method of operating a computerized device to indicate importance of messages to a user includes calculating importance scores for the messages based on importance features of the messages, the importance scores calculated as weighted sums of respective feature scores for the messages, and selecting messages for including in a subset of messages based on the importance scores (see Lock, ¶ [0004]). Therefore, indeed the combined references teach the argued limitations as currently presented in the claims.

Appellant argued:
Cited references fail to teach or suggest “automatically sending a
follow up electronic message responsive to determining that the electronic message is unread by the recipient and after a predetermined amount of time has expired.”

In response to Appellant’s argument, examiner submits that the Sood reference teaches mechanism to keep track of unread email messages over selected time period elapses so that reminder action to be taken on unread messages can be generated (see Sood, ¶ [0056] and [0063]). Furthermore, the system associates metrics to track the time received the email and the time the email is read and based on that several actions can be taken including initiating a reminder email to the recipient (see Sood, ¶ [0090] and [0100]). Therefore, the combined references clearly teach “automatically sending a follow up electronic message responsive to determining that the electronic message is unread by the recipient and after a predetermined amount of time has expired” as currently recited in the claims.

Appellant argued:
Cited references fail to teach or suggest “determining importance of the relationship between the sender and the recipient via applying ...machine learning ... and wherein the generating the score is further based on the determined importance of the relationship between the sender and the recipient”.

In response to appellant’s argument, examiner submits that the applied prior art of record indeed teaches “determining importance of the relationship between the sender and the recipient via applying ...machine learning ... and wherein the generating the score is further based on the determined importance of the relationship between the sender and the recipient”. Specifically, Sood reference teaches when determining prioritization score, it factors into the calculation the relationship between the sender and recipients and measurement of their collaborative relationship so as to give the communication it is due appropriate importance score (see Sood, ¶ [0010], [0189] and [0198]). Moreover, the system automatically extracts intelligence from past communications (machine learning) so that dynamic determination of prioritization score is achieved (see Sood, ¶ [0036] and ¶ [0176]).   It is examiner’s position that appellant has not yet submitted claims drawn to limitations, which define the operation and apparatus of appellant’s disclosed invention in matter, which distinguishes over the prior art.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444                                                                                                                                                                                                        
Conferees:
/NINOS DONABED/Primary Examiner, Art Unit 2444

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444                                                                                                                                                                                                        
                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.